IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40750
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DEWELL KEITH FOLLMER,

                                      Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1-94-CR-137-1
                         - - - - - - - - - -
                            June 21, 1996
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dewell Keith Follmer appeals the sentence he received

following his conviction for being a felon in possession of

firearms.   We have reviewed the record and Follmer's brief and

AFFIRM the district court's rulings, made during the sentencing

hearing, on:   (1) whether Follmer's offense level properly was

increased because he obstructed justice; (2) whether Follmer

should have received a reduction for acceptance of responsiblity;

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40750
                               -2-

(3) the number of firearms possessed by Follmer; and (4) whether

Follmer used the firearm in relation to another felony.   See

United States v. Follmer, No. 1:94-CR-137 (E.D. Tex. Sept. 7,

1995).

     Regarding the following arguments raised by Follmer for the

first time on appeal, we find no error, plain or otherwise:

(1) the calculation of Follmer's base offense level; (2) the

alleged denial of due process brought about by the district

court's refusal to reveal the location of the firearms; and

(3) the applicability of the sporting/collecting reduction.     See

United States v. Olano, 507 U.S. 725, 731-37 (1993).

     AFFIRMED.